                                                                                   Case 2:20-cv-00691-JAD-NJK Document 8
                                                                                                                       7 Filed 06/11/20
                                                                                                                               06/10/20 Page 1 of 2



                                                                              1   Kevin L. Hernandez, Esq.
                                                                                  Nevada Bar No. 12594
                                                                              2   LAW OFFICE OF KEVIN L.
                                                                                  HERNANDEZ
                                                                              3   8872 S. Eastern Avenue, Suite 270
                                                                                  Las Vegas, Nevada 89123
                                                                              4   T: (702) 563-4450
                                                                                  F: (702) 552-0408
                                                                              5   kevin@kevinhernandezlaw.com
                                                                                  Attorney for Plaintiff
                                                                              6

                                                                              7                                  UNITED STATES DISTRICT COURT

                                                                              8                                         DISTRICT OF NEVADA

                                                                              9   JAMES PRISTAS, an individual;                             Case No.: 2:20-cv-00691-JAD-NJK
                                                                             10                                        Plaintiff,
                                                                             11         v.
Law Office of Kevin L. Hernandez




                                                                             12                                                                STIPULATION AND ORDER FOR
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                  MEDICREDIT, INC., a foreign corporation;                    DISMISSAL OF DEFENDANT WITH
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13                                                                        PREJUDICE
                                           Las Vegas, Nevada 89123




                                                                                                                         Defendant.
                                                                             14
                                                                                                                                                       ECF No. 7
                                                                             15

                                                                             16              Plaintiff, James Pristas (“Plaintiff”), and Defendant, Medicredit, Inc. (“Medicredit”) (the
                                                                             17   “Parties”) have resolved all claims, disputes, and differences between the Parties.
                                                                             18              Therefore, the Parties, by and through their respective attorneys of record, and subject to
                                                                             19   the Court’s approval, respectfully request dismissal of the above-captioned matter with prejudice
                                                                             20   ///
                                                                             21   ///
                                                                             22   ///
                                                                             23   ///
                                                                             24   ///
                                                                             25   ///
                                                                             26   ///
                                                                             27   ///
                                                                             28   ///

                                                                                                                                    Page 1 of 2
                                                                                  Case 2:20-cv-00691-JAD-NJK Document 8
                                                                                                                      7 Filed 06/11/20
                                                                                                                              06/10/20 Page 2 of 2



                                                                              1   under FRCP 41(a), with Plaintiff and Medicredit bearing their own attorneys’ fees and costs

                                                                              2   incurred in this action.

                                                                              3   Respectfully Submitted.

                                                                              4
                                                                                   Dated: June 10, 2020                         Dated: June 10, 2020
                                                                              5
                                                                                   LAW OFFICE OF                                SPENCER FANE LLP
                                                                              6    KEVIN L. HERNANDEZ
                                                                                                                                /s/ Mary E. Bacon
                                                                              7    /s/ Kevin L. Hernandez                       Mary E. Bacon, Esq.
                                                                                   Kevin L. Hernandez, Esq.                     Nevada Bar No. 12686
                                                                              8    Nevada Bar No. 12594                         300 South Fourth Street, Suite 950
                                                                                   8872 S. Eastern Avenue, Suite 270            Las Vegas, Nevada 89101
                                                                              9    Las Vegas, Nevada 89123                      mbacon@spencerfane.com
                                                                                   kevin@kevinhernandezlaw.com                  Attorneys for Defendant Medicredit, Inc.
                                                                             10    Attorney for Plaintiff
                                                                             11
Law Office of Kevin L. Hernandez




                                                                                                                                IT IS SO ORDERED:
                                                                             12
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                                                       ORDER
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13                                                   ____________________________________
                                           Las Vegas, Nevada 89123




                                                                                                                                  UNITED STATES DISTRICT JUDGE
                                                                             14          Based on the parties' stipulation [ECF No. 7] and good cause appearing, IT IS HEREBY
                                                                                  ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees
                                                                             15   and costs. The Clerk of Court is directed to CLOSE
                                                                                                                                  DATED:THIS  CASE.
                                                                                                                                            ____________________________
                                                                             16
                                                                                                                               _________________________________
                                                                             17                                                U.S. District Judge Jennifer A. Dorsey
                                                                             18                                                Dated: June 11, 2020

                                                                             19

                                                                             20

                                                                             21

                                                                             22

                                                                             23

                                                                             24

                                                                             25

                                                                             26

                                                                             27

                                                                             28

                                                                                                                          Page 2 of 2
